    Case 3:21-cv-00065-C-BN Document 8 Filed 03/08/21                     Page 1 of 2 PageID 101



                         IN THE LNITED STATES DISTzuCT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                              DALLAS DIVISION

THEODORE WILLIAM TAYLOR.                               )
                                                       )
                       Plaintifl.                      )
                                                       )
                                                       )
                                                       )
THE KENDALL LAW GROUP PLLC                             )
and JOSEPH KENDALL,                                    )
                                                       )
                       Defendants.                     )   Civil Action No. 3:21-CV-65-C-BN

                                                   ORDE,R

         Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge, as   well   as the   United States Magistrate Judge's Supplemental Findings,

Conclusions, and Recommendation, therein advising that Plaintiff s Complaint should be

dismissed for lack ofjurisdiction and that Plaintiff s construed Motion for Leave to Amend

should be denied.l

         The Court conducts a de novo review ofthose portions of the Magistrate Judge's report or

specified proposed findings or recommendations to which a timely objection is made. 28 U.S.C.

$   636(bXlXC). Portions of the report or proposed findings or recommendations that          are not the

subject ofa timely objection will be accepted by the Court unless they are clearly erroneous or

contrary to law. See United States v. ll'ilson,864 F.2d 1219,      l22l   (5th Cir. 1989).

         After due consideration and having condtcted       a de novo review, the Court finds that


Plaintifls objections should   be    OVERRULED. The Court         has further conducted an




       I Plaintiff filed objections to the Magish'ate Judge's initial Findings, Conclusions, and
Recommendation on February 1,2021. Pla intiff furlher filed objections to the Magistrate Judge's
Supplemental Findings, Conclusions, and Recotnnrendation on March 2, 2021 .
  Case 3:21-cv-00065-C-BN Document 8 Filed 03/08/21                        Page 2 of 2 PageID 102



independent review ofthe Magistrate Judge's findings and conclusions, as well as the

sr.rpplemental findings and conclusions, and finds no   error. It is therefore ORDERED that the

F'indings, Conclusions, and Recommendation are ADOPTED as lhe findings and conclusions            ol

thc Court. F'or the reasons staled therein, the Court ORDERS that I'laintitT's Complaint be

dismissed without prejudice lor lack olsubject matter jurisdiction and that Plaintift-s construed

Motion lor Leave to Amend be DENIED.

       SO ORDERED       this C'
                               obday of March. 202      I   .




                                                                  L

                                              SAM            UM       GS
                                                            UN        S   ATES D         JUDGE

                                                                                 l




                                                 )
